Per Curiam: The verdict and judgment in this case are clearly right, and if there is an error in the instructions, it is no reason for reversal. A different verdict should have been set aside by the court. The defendant is in no way responsible for the injury to the plaintiff. Admitting the driver to have been in his employment at the time the horses ran away, there is still nothing upon which to found the action. A boy hit one of the horses with some missile. He began to kick, and frightened the other horse. The driver jumped from the vehicle and seized them by the head. They overpowered him and ran away, and the plaintiff was injured. The evidence shows the driver was considered a good driver. He was guilty of no carelessness, so far as the facts are disclosed by this record. The judgment of the court below is affirmed. Judgment affirmed.